DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a semiconductor device, in the reply filed on 02/08/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.  (US 2019/0164966 A1).
Regarding claim 9, Wang discloses a semiconductor device, comprising:

a gate electrode (714 in Fig. 7) extending along a second direction on the fin-shaped structure; and
a gate dielectric layer (combination of 210 and 314 in Fig. 3, although not shown in Fig. 7, Wang discloses layer 210 still remains is some embodiments (¶ 0027)) extending along the first direction between the fin-shaped structure and the gate electrode, wherein the gate dielectric layer comprises a first portion (210) directly under the gate electrode and a second portion 314) adjacent to two sides of the gate electrode.
Regarding claim 10, Wang discloses that the first portion and the second portion comprise different materials (¶¶ 0017, 0019, and 0020).
Regarding claim 11, Wang discloses that the first portion comprises silicon oxide (¶ 0017) and the second portion comprises silicon oxynitride (¶¶ 0019 and 0020).
Regarding claim 12, Wang discloses an epitaxial layer (420 in Fig. 4, ¶ 0021) adjacent to two sides of the gate electrode, wherein the second portion is between the first portion and the epitaxial layer.
Regarding claim 13, the first direction is orthogonal to the second direction (see Figs. 1 and 7).
Regarding claim 14, Wang discloses a semiconductor device, comprising:
a fin-shaped structure (112 in Fig. 1) extending along a first direction on a substrate;
a gate electrode (714 in Fig. 7) extending along a second direction on the fin-shaped structure; and
an epitaxial layer (420, ¶ 0022) adjacent to two sides of the gate electrode, wherein the epitaxial layer comprises a hexagon (436) and a protruding portion (432).
Regarding claim 15, the protruding portion is between the hexagon and the fin-shaped structure (see Fig. 4).
Regarding claim 16, the protruding portion is extended toward the fin-shaped structure along the first direction (see Fig. 4).
Regarding claim 17, the hexagon and the protruding portion comprise a same material (silicon, ¶ 0022).
Regarding claim 18, the first direction is orthogonal to the second direction (see Figs. 1 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/            Examiner, Art Unit 2815                                                                                                                                                                                            
/STEVEN B GAUTHIER/            Examiner, Art Unit 2893